DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2 and 9 have been amended changing the scope and contents of the claim. 
Applicant’s amendment filed October 7, 2022 overcomes the following objection/rejection(s) from the last Office Action of July 11, 2022:
Rejections to the claims under 35 USC § 102

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2008/0025592 to Jerebko et el. (hereinafter Jerebko), and further in view of U.S. Publication No. 2014/0314294 to Shinagawa (hereinafter Shinagawa).
Regarding independent claim 1, Jerebko discloses a method (abstract, “A method of detecting breast masses and calcifications in digitized images”) comprising:
identifying, with a processor, a first region of interest in the first projection image 

    PNG
    media_image1.png
    151
    465
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    356
    479
    media_image2.png
    Greyscale

(Also, Figure 2, element 25; paragraph 0036, “2D features can also be extracted at step 25 from slices of the reconstructed image volume and from the original projection images, and these 2D features can be included with the 3D features as input to a machine learning algorithm;” paragraph 0010, “extracting candidate lesions and 2D features from said 2D projectional images, computing spicularity characteristics of said candidate lesions, said characteristics including, but not limited to, location, periodicity, and amplitude, applying machine learning algorithms to said candidate lesions to predict a probability of malignancy of said lesion,” Note: “candidate detections”, “candidate malignancies” e.g., paragraphs 0028, 0032 cited above are construed as “regions of interest” ROIs as claimed);
generating, with the processor, a first probability map from the first projection image and a second probability map from the second projection image (Figure 2, element 26, the probabilities of malignancy are computed for each detection, i.e. from each projection image), 
wherein the first probability map includes a second region of interest that has location that corresponds to a location of the first region of interest (From the referenced citations above e.g., paragraphs 0028, 0032, “candidate” detections/malignancies are detected from a series of correlated projection images, thus, candidate detections/malignancies are correlated;);
interpolating the first probability map and the second probability map thereby generating a probability volume, wherein the probability volume includes the second region of interest (Figure 1, element 15 and 16); 

    PNG
    media_image3.png
    437
    485
    media_image3.png
    Greyscale

and
outputting, with the processor, a representation of the probability volume to a display (Figure 1, element 15 and 16; paragraph 0035)

    PNG
    media_image4.png
    130
    487
    media_image4.png
    Greyscale

Jerebko fails to explicitly disclose as further recited, however Shinagawa discloses generating a first projection image from a first set of two-dimensional images (paragraph 0033, “Further, the image data may also be derived from originally acquired image data, such as Maximum Intensity Projection (MaxIP) images, Minimum Intensity Projection (MinIP) images, filtered images, and so forth. Even further, the image data may be two-dimensional, three-dimensional, or four-dimensional.”);
generating a second projection image from a second set of two-dimensional images (paragraph 0033, “Further, the image data may also be derived from originally acquired image data, such as Maximum Intensity Projection (MaxIP) images, Minimum Intensity Projection (MinIP) images, filtered images, and so forth. Even further, the image data may be two-dimensional, three-dimensional, or four-dimensional;” images (plural) is read as a second set of images. For example, a first MaxIP image is read as the first projection image set, and the second MaxIP image is read as the second projection image set).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Shinagawa in order to improve pixel-based segmentation methods that prevent segmentation leak (paragraph 0008).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Jerebko in the combination further discloses wherein an automated breast ultrasound system generates the first and second set of two- dimensional images (paragraph 0027, “The image may be, for example, a medical image of a subject collected by computer tomography, magnetic resonance imaging, ultrasound, or any other medical imaging system known to one of skill in the art;”).
Regarding dependent claim 3, the rejection of claim 2 is incorporated herein. Additionally, Jerebko in the combination further discloses disclose wherein the first set of two-dimensional images includes a first two-dimensional image and a second two-dimensional image and the second set of two- dimensional images includes the second two-dimensional image and a third two-dimensional image (the claim is interpreted to mean a sequence of consecutive images, and the sequence encompasses images as claimed; Figure 2, element 20; slices are multiple data sets which are formed into projection images and thus each data set contains multiple images within them; see also paragraph 0006 below))

    PNG
    media_image5.png
    367
    477
    media_image5.png
    Greyscale

.
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Shinagawa in the combination further discloses wherein the first projection image and the second projection image are minimum intensity projection images (paragraph 0033, “Further, the image data may also be derived from originally acquired image data, such as Maximum Intensity Projection (MaxIP) images”).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Shinagawa in the combination further discloses wherein the first projection image and the second projection image are maximum intensity projection images (Paragraph 0033, “Further, the image data may also be derived from originally acquired image data, such as Maximum Intensity Projection (MaxIP) images, Minimum Intensity Projection (MinIP) images,”).
Regarding independent claim 9, the rejection of claim 1 applies directly. Additionally, Jerebko in the combination further discloses a system (paragraph 0009, “generally include methods and systems for computer aided detection of masses and calcifications in tomosynthesis images.”) comprising:
a medical imaging system (paragraph 0009, “generally include methods and systems for computer aided detection of masses and calcifications in tomosynthesis images;” masses and calcifications are read as medical issues);
a processor (Figure 3, element 32); and
a computer readable storage medium in communication with the processor, wherein the processor executes program instructions stored in the computer readable storage medium (Figure 3, element 33; paragraph 0039, “The computer system 31 also includes an operating system and micro instruction code. The various processes and functions described herein can either be part of the micro instruction code or part of the application program (or combination thereof) which is executed via the operating system.”) which cause the processor to:
receive image data from the imaging system (Figure 2, element 20); generate a first and second set of two-dimensional images from the image data (Figure 2, element 20; slices, is plural thus there are multiple data sets); 
generate a first and second set of two-dimensional images from the image data (see claim 1);
generate a first projection image from the first set of two-dimensional images and a second projection image from the second set of two-dimensional images (See claim 1); 
identify a first region of interest in the first projection image (see claim 1);
generate a first probability map from the first projection image and a second probability map from a second projection image, wherein the first probability map includes a second region of interest that has location that corresponds to a location of the first region of interest (see claim 1); 
interpolate the first probability map and the second probability map, thereby generating a probability volume, wherein the probability volume includes the second region of interest; and output a representation of the probability volume to a display (see claim 1).
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein. Additionally, the rejection of claim 4 applies directly.
Regarding dependent claim 11, the rejection of claim 9 is incorporated herein. Additionally, the rejection of claim 3 applies directly.
Regarding dependent claim 12, the rejection of claim 9 is incorporated herein. Additionally, Jerebko in the combination further discloses wherein the medical imaging device is an automated breast ultrasound system (paragraph 0027, “The image may be, for example, a medical image of a subject collected by computer tomography, magnetic resonance imaging, ultrasound, or any other medical imaging system known to one of skill in the art;” the images are automatically produced by the ultrasound system) and the image data is ultrasound data (paragraph 0027, “The image may be, for example, a medical image of a subject collected by computer tomography, magnetic resonance imaging, ultrasound, or any other medical imaging system known to one of skill in the art.”)
Regarding dependent claim 13, the rejection of claim 12 is incorporated herein. Additionally, Jerebko in the combination further discloses wherein the program instructions further cause the processor to: generate a three-dimensional volume from the ultrasound data (Figure 2, element 22; paragraph 0036, “According to an embodiment of the invention, a sequence of 2D digital X-ray images acquired from different viewing angles is provided at step 20. After an optional image enhancement of step 21, these 2D X-ray images are reconstructed into a 3D image at step 22 using an image reconstruction algorithm.”), wherein the three- dimensional volume includes the first and second set of two-dimensional images (paragraph 0036, “According to an embodiment of the invention, a sequence of 2D digital X-ray images acquired from different viewing angles is provided at step 20. After an optional image enhancement of step 21, these 2D X-ray images are reconstructed into a 3D image at step 22 using an image reconstruction algorithm.”).
Regarding independent claim 16, the rejection of claim 1 and 2 applies directly. Additionally, Jerebko in the combination further discloses a computer readable storage medium with computer readable program instructions that, when executed by a processor (paragraph 0039, “The computer system 31 also includes an operating system and micro instruction code. The various processes and functions described herein can either be part of the micro instruction code or part of the application program (or combination thereof) which is executed via the operating system.”), cause the processor to: 
generate a three-dimensional volume from ultrasound data (Figure 2, element 22, paragraph 0027, “The image may be, for example, a medical image of a subject collected by computer tomography, magnetic resonance imaging, ultrasound, or any other medical imaging system known to one of skill in the art.”), wherein the three-dimensional volume includes a plurality of two-dimensional images (Figure 1, element 20);
separate the plurality of two-dimensional images into a first set and a second set of two- dimensional images (Figure 2, element 20; the images are grouped as individual slices); 
generate a first projection image from the first set of two-dimensional images and a second projection image from the second set of two-dimensional images (see claim 2); 
identify a first region of interest in the first projection image (see claim 1);	
generate a first probability map from the first projection image and a second probability map from the second projection image, wherein the first probability map includes a second region of interest with a location that corresponds to a location of the first region of interest (see claim 1);
generate a probability volume from the first and second probability maps (see claim 1); 	
and identify a region of interest in the probability volume as a tumor or lesion (Figure 1, element 15 and 16; paragraph 0034, “These 2D synthetic images are constructed into a 3D image using an image reconstruction algorithm at step 15. Algorithms for image reconstruction are well known, and there are many products commercially available for accomplishing this task. In the resulting 3D image, the ellipses from 2D projections will merge in the places with higher likelihood of malignancy and form 3D amorphous shapes. The 3D synthetic image could be further analyzed to find the regions with highest density. These regions will likely correspond to breast tissue most likely to contain a malignant mass or calcification cluster;” paragraph 0035, “At step 16, the 3D synthetic image can be super imposed on a 3D image reconstructed from the original set of 2D X-ray images as a visualization aid in viewing the image.”).
Regarding dependent claim 17, the rejection of claim 16 is incorporated herein. Additionally, the rejection of claim 4 applies directly.
Regarding dependent claim 19, the rejection of claim 16 is incorporated herein. Additionally, the rejection of claim 3 applies directly.
Regarding dependent claim 20, the rejection of claim 16 is incorporated herein. Additionally, Jerebko in the combination further discloses wherein the first and second set of two-dimensional images include a plurality of same two-dimensional images (Figure 2, element 20; paragraph 0036, “a sequence of 2D digital x-ray images acquired from different viewing angles is provided at step 20;” ultrasound is performed as a user moves a probe across a patient over time; if the probe isn’t moved, multiple of the same images will be captured and thus, slices could be the same).

Claim(s) 6-8, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jerebko further in view of Shinagawa as applied to claims 1 and 9 respectively above, and further in view of a machine translation of KR 20150098119 to Cho (hereinafter KR ‘119).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Jerebko suggests using supervised machine learning algorithms to confirm tumor locations (see paragraph 0019 below); 
    PNG
    media_image6.png
    462
    491
    media_image6.png
    Greyscale
 
however, Jerebko and Shinagawa in the combination as a whole fail to explicitly disclose further comprising:  verifying, with a deep learning architecture that the second region of interest in the probability volume is a tumor or lesion.
However, KR ‘119 discloses further comprising:  verifying, with a deep learning architecture (page 3, “detection of a lesion candidate can be performed through a technique using various algorithms to automatically detect a lesion candidate in an image. For example, deep learning can be used”) that the second region of interest in the probability volume is a tumor or lesion (abstract, “verifying the lesion candidates based on anatomical context information including information of relationship between lesion candidate location and the anatomical object location;”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of KR ‘119 in order to differentiate between false positive lesions and true positive lesions from medical images (abstract).
Regarding dependent claim 7, the rejection of claim 6 is incorporated herein. Additionally, Jerebko in the combination further discloses further comprising: in response to verifying the second region of interest in the probability volume is a tumor or lesion, tagging the second region of interest in the probability volume (Paragraph 0034, “pixels with a malignancy probability below a hreshold are assigned to be zero density, and with ellipses surrounding the above threshold regions containing the potential malignancy” the false positives are removed from lesion candidates, however the true positives remain in the group of lesion candidates (read as tagged)).
Regarding dependent claim 8, the rejection of claim 7 is incorporated herein. Additionally, Jerebko in the combination further discloses (paragraph 0010, “wherein said learning algorithms have been trained on a training set containing known examples of the features for lesions identified by a physician”).
Regarding dependent claim 14, the rejection of claim 9 is incorporated herein. Additionally, the rejection of claim 6 applies directly.
Regarding dependent claim 15, the rejection of claim 14 is incorporated herein. Additionally, the rejection of claim 7 applies directly.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jerebko further in view of Shinagawa as applied to claim 16 above, and further in view of WO 2018/222755 to Arterys INC (hereinafter WO ‘755)
Regarding dependent claim 18, the rejection of claim 16 is incorporated herein. Jerebko and Shinagawa in the combination as a whole fail to explicitly disclose wherein the first and second projection images are average intensity projection images.
However, WO ‘755 in the combination further discloses wherein the first and second projection images are average intensity projection images (Page 8, line 24, “The image data may be reformatted to be an intensity projection along an axis, such intensity projection data having a depth of between 2 and 512 pixels, and the projection is a mean, median, maximum, or minimum;” mean is read as average)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of WO ‘755 in order to accurately and timely identify and quantify malignant regions in medical images (abstract). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668